Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s application filed on July 23, 2019. Claims 1, 3-18, 20-35, and 37-50 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s amendment to conform with the allowed claims of corresponding PCT/US2019/043076 have been noted and considered. 

Allowable Subject Matter
4.	Claims 1, 3-18, 20-35, and 37-50 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Dasgupta et al., U.S. Patent Application Publication No. US 2018/0158197, in view of Sogo et al., U.S. Patent Application Publication No 2019/0104496, hereinafter referred to as Dasgupta and Sogo, respectively.

6.	Regarding independent claim 1, Dasgupta discloses an autonomous object tracking method for tracking a user with a drone configured to track the user, the method comprising: obtaining an initial location coordinate of a beacon device carried by the user, wherein the 

7.	Sogo teaches calculates a presence position of the user terminal by triangulation with three radio field intensities.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein each given IMU measurement is measured over a given time step in which the beacon device is carried by the user; for each given IMU measurement of the plurality of IMU measurements, calculating an estimated location of the beacon device by: determining, from the given IMU measurement and its given time step, a displacement vector characterizing movement of the user over the given time step; and performing dead reckoning based at least in part on the displacement vector and the dead reckoning waypoint of the beacon device, such that the estimated location of the beacon device comprises a cumulative displacement from the dead reckoning waypoint of the beacon device; calculating an updated dead reckoning waypoint for the beacon device, where the updated dead reckoning waypoint does not depend on the previously estimated locations of the beacon device, by: obtaining a current location coordinate of the drone; performing optical triangulation to determine a relative position of the user with respect to the drone, the optical triangulation comprising: obtaining one or more frames of visual data captured by a camera disposed on the drone; analyzing the frames of visual data to identify a location of the user within a given frame, wherein detection frames are the given frames in which the location of the user is successfully identified; and extrapolating a three-dimensional spatial position of the user based on one or more calculated projection vectors extending from a sensor of the camera disposed on the drone to the identified locations of the user within the detection frames; and generating the updated dead reckoning waypoint for the beacon device based on the current location coordinate of the drone and the relative position of the user with respect to the drone.

9.	Claims 3-17 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 18, Dasgupta discloses an autonomous object tracking system for tracking a user with an autonomous drone, the system comprising: a beacon device configured to be carried the user, the beacon device comprising at least an inertial measurement unit (IMU) and a wireless transceiver; and a drone configured to autonomously track the user, the drone comprising: one or more processors; and at least one non-transitory medium having stored therein instructions which, when executed by the one or more processors cause the one or more processors to perform actions comprising: obtaining an initial location coordinate of the beacon device as carried by the user; registering the beacon device with the drone, wherein registering comprises storing the initial location coordinate of the beacon device as a dead reckoning waypoint for the beacon device; receiving, from the beacon device, a plurality of IMU measurements.



12.	Regarding independent claim 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein each given IMU measurement is measured over a given time step in which the beacon device is carried by the user; for each given IMU measurement of the plurality of IMU measurements, calculating an estimated location of the beacon device by: determining, from the given IMU measurement and its given time step, a displacement vector characterizing movement of the user over the given time step; and performing dead reckoning based at least in part on the displacement vector and the dead reckoning waypoint of the beacon device, such that the estimated location of the beacon device comprises a cumulative displacement from the dead reckoning waypoint of the beacon device; calculating an updated dead reckoning waypoint for the beacon device, where the updated dead reckoning waypoint does not depend on the previously estimated locations of the beacon device, and the calculating is triggered in response to receiving an indication that an optical analysis system of the drone has located the user in one or more frames of visual data captured by a camera disposed on the drone, by: obtaining a current location coordinate of the drone; performing optical triangulation to determine a relative position of the user with respect to the drone, the optical triangulation comprising; obtaining one or more frames of visual data captured by a camera disposed on the drone; analyzing the frames of visual data to identify a location of the user within a given frame, wherein detection frames are the given frames in which the location of the user is successfully identified; and extrapolating a three-dimensional spatial position of the user based on one or more calculated protection vectors extending from a sensor of the camera disposed on the drone to the identified locations of the user within the detection frames;; and generating the updated dead reckoning waypoint for the beacon device based on the current location coordinate of the drone and the relative position of the user with respect to the drone.

13.	Claims 20-34 depend from claim 18 and are therefore allowable.

14.	Regarding independent claim 35, Dasgupta discloses a autonomous object tracking device configured to track a user, the device comprising: at least one processor; and at least one memory storing instructions, which when executed causes the at least one processor to perform actions comprising: obtaining an initial location coordinate of a beacon device carried by the user, wherein the beacon device comprises at least an inertial measurement unit (IMU) and a wireless transceiver; registering the beacon device with the tracking device, wherein registering comprises storing, in the at least one memory, the initial location coordinate of the beacon device as a dead reckoning waypoint for the beacon device; receiving, from the beacon device, a plurality of IMU measurements.

15.	Sogo teaches calculates a presence position of the user terminal by triangulation with three radio field intensities.

16.	Regarding independent claim 35, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein each given IMU measurement is measured over a given time step in which the beacon device is carried by the user; for each given IMU measurement of the plurality of IMU measurements, calculating an estimated location of the beacon device by: determining, from the given IMU measurement and its given time step, a displacement vector characterizing movement of the user over the given time step; and performing dead reckoning based at least in part on the displacement vector and the dead reckoning waypoint of the beacon device, such that the estimated location of the beacon device comprises a cumulative displacement from the dead reckoning waypoint of the beacon device; calculating an updated dead reckoning waypoint for the beacon device, where the updated dead reckoning waypoint does not depend on the previously estimated locations of the beacon device and the calculating is triggered in response to receiving an indication that an optical analysis system of the tracking device has located the user in one or more frames of visual data captured by a camera disposed on the tracking device, by: obtaining a current location coordinate of the tracking device; performing optical triangulation to determine a relative position of the user with respect to the tracking device, the optical triangulation comprising; obtaining one or more frames of visual data captured by a camera disposed on the tracking device; analyzing the frames of visual data to identify a location of the user within a given frame, wherein detection frames are the given frames in which the location of the user is successfully identified; and extrapolating a three-dimensional spatial position of the user based on one or more calculated protection vectors extending from a sensor of the camera disposed on the tracking device to the identified locations of the user within the detection frames; and generating the updated dead reckoning waypoint for the beacon device based on the current location coordinate of the tracking device and the relative position of the user with respect to the tracking device.

17.	Claims 37-49 depend from claim 35 and are therefore allowable.

18.	Regarding independent claim 50, Dasgupta discloses autonomous object tracking method, the method comprising: determining an initial location coordinate of a beacon device carried by a target object, the beacon device comprising at least an inertial measurement unit (IMU) and a wireless transceiver; registering the beacon device with a tracking device configured to track the target object, wherein registering comprises using the initial location coordinate of the beacon device to initialize an inertial navigation waypoint for the beacon device; receiving, from the beacon device, one or more first monitoring signals comprising first IMU measurements.

19.	Sogo teaches calculates a presence position of the user terminal by triangulation with three radio field intensities.

20.	Regarding independent claim 50, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

the first IMU measurements corresponding to movements of the beacon device as carried by the target object; calculating one or more first estimated locations of the beacon device by using the first IMU measurements to determine a cumulative displacement from the inertial navigation waypoint of the beacon device; determining an updated inertial navigation waypoint for the beacon device, where the determining is based on a detected location of the target object and is triggered in response to receiving an indication that an optical analysis system of the tracking device has located the target object in one or more frames of visual data captured by a camera disposed on the tracking device, by: performing optical triangulation to determine a relative position of the target object with respect to the tracking device, the optical triangulation comprising: obtaining one or more frames of visual data captured by a camera disposed on the tracking device; analyzing the frames of visual data to identify a location of the target object within a given frame, wherein detection frames are the given frames in which the location of the target object is successfully identified; and extrapolating a three-dimensional spatial position of the target object based on one or more calculated protection vectors extending from a sensor of the camera disposed on the tracking device to the identified locations of the target object within the detection frames; obtaining a current location coordinate of the tracking device; and calculating the updated inertial navigation waypoint for the beacon device based on the current location coordinate of the tracking device and the relative position of the target object with respect to the tracking device; receiving, from the beacon device, one or more second monitoring signals comprising second IMU measurements; and calculating one or more second estimated locations of the beacon device by using the second IMU measurements to determine a second cumulative displacement from the updated inertial navigation waypoint for the beacon device.

21.	Claim 50 is therefore allowable.



22.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.